DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 2/14/2022 has been entered. Amended Claims 1, 2 and 4 have been noted. The amendment has overcome the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. Claims 1-4 are currently pending. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers (US 2014/0080074 A1) in view of Dalla Vecchia et al. (US 2021/0048191 A1) (hereinafter “Dalla Vecchia”).
	Regarding Claim 1, Kuipers teaches of a totally aerated combustion burner (Fig. 2) comprising a combustion plate part (70) through which air-fuel mixture is ejected (see at least [0050] and Fig. 7), the combustion plate part including: 
	a porous body (14) made of metal fibers (see at least [0050], [0058] and Fig. 7 and note that porous body (14) may be made out of “metal fiber nonwoven fabric”); and 
	a distribution plate (12) stacked on a back surface of the porous body (as is shown in Fig. 7), the back surface being defined as an upstream-side surface as seen in a direction of flow of the air-fuel mixture (note that the air-fuel mixture flows upwardly from the bottom side to the top side of Fig. 7), the distribution plate having formed therein a multitude of distribution holes (74) so that the air-fuel mixture can be ejected through the distribution holes and the porous body (see at least [0050] and Fig. 7), 
	the porous body being constituted by nonwoven fabric made by laminating metal fibers that are formed into a three-dimensional body (see at least [0016], [0050], [0058] and Fig. 7 of Kuipers and note that porous body (14) may be constituted by non-woven metal fibers that are formed into the three-dimensional body of “metal fiber nonwoven fabric”). Kuipers also teaches of a front surface of the nonwoven fabric that is defined as the surface on a downstream side as seen in the direction of flow of the air-fuel mixture (the uppermost surface of element (14) relative to Fig. 7) (see at least [0050] and Fig. 7). 
	Kuipers fails to explicitly teach of the front surface of the nonwoven fabric being covered by a meshed sheet made of metal and that the porous body, the distribution plate, and the meshed sheet are spot-welded together. However, such configuration is known in the art. 
	Dalla Vecchia discloses a relatable burner unit (10) that comprises a distribution plate (30) and a porous body (36) with a front surface that is defined as the surface on a downstream side as seen in the direction of flow of the air-fuel mixture (the upper most surface of element (36) relative to Fig. 1) (see at least [0034] and Figs. 1, 2). Dalla Vecchia teaches of covering the front surface of the porous body with a meshed sheet (34) that may be made of metal (“metal fiber mesh element”) (see at least [0034] and Figs. 1, 2) and teaches that it is advantageous to dispose such a meshed sheet over the front surface of the porous body because doing so, inter alia, defines a “combustion surface” on which flame can be evenly distributed that is resistant to “high temperature” (see at least [0026]-[0027] and Figs. 1, 2). Furthermore, Dalla Vecchia teaches that that the porous body, the distribution plate and the meshed sheet can be spot-welded together (via “spot welding” to “burner body 14”) (see at least [0034]) and that it is advantageous to do so because it provides “secure engagement” for each element (see at least [0034] and Figs. 1, 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Kuipers by disposing a meshed sheet made of metal over the front surface of the porous body as taught by Dalla Vecchia and to have spot-welded the porous body, the distribution plate and the meshed sheet together as is also taught by Dalla Vecchia. Doing so would have defined a temperature resistant combustion surface for the burner that could evenly distribute flame and would have provided means for securely engaging each of the porous body, the distribution plate and the meshed sheet. 
	Furthermore, Kuipers and Dalla Vecchia fail to explicitly show the locations of each spot-weld and accordingly fail to explicitly teach that the porous body, the distribution plate, and the meshed sheet are spot-welded together at predetermined circumferential spacings. However, merely reconfiguring the existing pattern of spot welds taught by Dalla Vecchia (which are not shown) that hold together the porous body, the distribution plate, and the meshed sheet into a pattern wherein the spot welds are disposed “at predetermined circumferential spacings” would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the pattern of the spot welds is not critical to the invention as long as the spot welds can secure the combination of the porous body, the distribution plate, and the meshed sheet to a burner frame (121) (see at least [0019] and Fig. 5 of the instant application). The specification fails to disclose any purpose or reason for using spot welds that are disposed at predetermined circumferential spacings. Thus, it is apparent that specifically using spot welds that are disposed “at predetermined circumferential spacings” as opposed to using spot welds that are disposed in any other configuration that also hold the porous body, the distribution plate, and the meshed sheet to a burner frame does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Dalla Vecchia teaches that that the porous body, the distribution plate and the meshed sheet can be spot-welded together (via “spot welding”) to a burner frame (element 14) (see at least [0034] and Figs. 1, 2) in a way that provides “secure engagement” for each element (see at least [0034] and Figs. 1, 2) which fulfills the same purpose as the claimed spot welds that are disposed “at predetermined circumferential spacings” equally as well and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the combined burner of Kuipers and Dalla Vecchia by configuring the existing pattern of spot welds taught by Dalla Vecchia into a pattern wherein the spot welds are disposed “at predetermined circumferential spacings” as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 2, Kuipers and Dalla Vecchia teach the totally aerated combustion burner according to Claim 1 (see the rejection for Claim 1) and Kuipers also teaches that the distribution plate is provided with hole free portions in a band shape of a lattice pattern (the band-shaped lattice portion of element (12) that is adjacent to holes (74) as shown in Fig. 7 that forms a “screen”) (see at least [0043] and Fig. 7). Kuipers and Dalla Vecchia fail to explicitly teach that the porous body has a thickness of 1-5 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the porous body to a thickness that is within the range of 1-5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the burner taught by Kuipers and Smith comprises a porous body (14) with a thickness (as is shown in Fig. 7 of Kuipers) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the thickness is a result effective variable that is readily changeable in the burner taught by Kuipers and Smith. A greater thickness will, inter alia, alter porosity and retain more heat at the expense of taking up more space and vice-versa (see at least [0021] and Fig. 7 of Kuipers). One of ordinary skill in the art would have been readily able to adjust the thickness of the porous body to achieve a desired balance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the porous body in the combined apparatus to a thickness that is within the range of 1-5 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 3, Dalla Vecchia also teaches that the meshed sheet is made by knitting a wire member (“steel alloy wire” that forms each pass of the weave pattern of the meshed plate as is shown in Figs. 1, 2 that may be “knitted”) into a form of a mesh (“wire cloth” - as is shown in Fig. 2), the wire member being formed by bundling together a plurality of metal fibers (the bundle of metal fibers that form the “metal fiber mesh” - see at least [0026]-[0027], [0030] and Figs. 1, 2).

	Regarding Claim 4, Kuipers and Dalla Vecchia teach the totally aerated combustion burner according to Claim 1 (see the rejection for Claim 1) and Dalla Vecchia also teaches that the mesh sheet has a mesh size that is a maximum width of a stitch (see at least [0026]-[0027], [0030] and Figs. 1, 2). However, Kuipers and Dalla Vecchia fail to explicitly teach that the mesh size of the meshed sheet is below a flame-out distance of the air-fuel mixture to be ejected out of the combustion plate part. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the mesh size of the mesh sheet to be below a flame-out distance of the air-fuel mixture ejected out of the combustion plate part since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the burner taught by Kuipers and Dalla Vecchia comprises a mesh sheet that has a mesh size (see at least [0026]-[0027], [0030] and Figs. 1, 2 of Dalla Vecchia and the rejection for Claim 1 above) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the mesh size is a result effective variable that is readily changeable in the burner taught by Kuipers and Dalla Vecchia. A larger size will, inter alia, allow a higher flow rate of gas to flow through the meshed sheet while a smaller size will retain more heat (see at least [0027]-[0028] and [0030] of Dalla Vecchia). One of ordinary skill in the art would have been readily able to adjust the mesh size of the meshed sheet to achieve a desired balance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the mesh size of the mesh sheet to be below a flame-out distance of the air-fuel mixture ejected out of the combustion plate part as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
The arguments filed 2/14/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Bruyne et al. (US 5,088,919) and Park et al. (US 10,151,478 B2) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/11/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762